THERMO-ELECTROCHEMICAL CONVERTOR WITH INTEGRATED ENERGY STORAGE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 7/16/2021:
Claims 11 and 15 have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(b) and 102(a)(1) have been withdrawn due to amendment.
Previous drawing objections have been withdrawn.

Drawings
Drawings submitted on 7/16/2021 have been accepted by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Bijal-Shah Creamer on 8/19/2021.


The application has been amended as follows: 

Claims 1-10 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 15-16 were rejected under 35 U.S.C. §112(b) as being indefinite. Claims 11-16 were rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. 2012/0064419 (Johnson).
Claim 15 has been amended to replace the recitation of first and second thermal energy storage reservoirs with a recitation of a thermal storage reservoir coupled to the membrane electrode assembly. The thermal storage reservoir is described, for example, at paragraph [0104] of the originally-filed specification. As such, rejections under 35 USC 112(b) have been withdrawn.
Johnson does not disclose or suggest a converter having integrated energy storage, and more particularly a converter having a high pressure working fluid storage reservoir and a low pressure working fluid storage reservoir for energy storage. The first hydrogen-storage medium 42 and second hydrogen-storage medium 44 of Johnson are not energy storage reservoirs. Further, Johnson does not disclose or suggest the convertor storing energy in the high pressure working fluid storage reservoir as pressurized working fluid by pumping the working fluid from the low pressure working fluid storage reservoir to the high pressure working fluid storage reservoir. Instead, as discussed above, Johnson discloses that as the hydrogen ions migrate from the high-pressure chamber 22 to the low-pressure chamber 24, the reconstituted hydrogen is absorbed into the second low pressure hydrogen storage medium. Thus, the configuration of the converter of Johnson is different from the claimed configuration. As such, Applicant has overcome the rejection under 35 USC 102(a)(1) which is now withdrawn and claims 11-16 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729